Exhibit 10.2

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

This Agreement (this “Agreement”) is between Mark C. Bozek (“Executive”) and
ValueVision Media, Inc. (“ValueVision” and, together with its Affiliates, the
“Company”).

WHEREAS, Executive commenced employment with ValueVision on June 23, 2014 (the
“Employment Commencement Date”) as its Chief Executive Officer, and Executive’s
services are valuable to the conduct of the business of the Company; and

WHEREAS, ValueVision and Executive desire to specify the terms and conditions on
which Executive will continue employment on and after November 17, 2014 (the
“Effective Date”), and under which Executive will receive severance in the event
that Executive separates from service with the Company under the circumstances
described in this Agreement.

NOW, THEREFORE, for the consideration described above, the payment of one
thousand dollars ($1,000.00), and other good and valuable consideration, and
intending to be legally bound, the parties agree as follows:

1. Effective Date; Term. This Agreement shall become effective on the Effective
Date and continue until the third (3rd) anniversary of the Effective Date (the
“Initial Term”). Thereafter, the Agreement shall renew automatically for
successive one (1) year periods unless and until either party provides written
notice to the other party of the intent not to renew the Agreement at least
ninety (90) days prior to the end of the Initial Term or any subsequent one-year
term (the Initial Term and the period, if any, thereafter, during which the
Executive’s employment shall continue are collectively referred to herein as the
“Term”). Notwithstanding the foregoing, (a) if a Change in Control (as defined
in Section 2(g) below) occurs prior to the end of the Initial Term or any
subsequent one-year term, then the Agreement shall be extended automatically
until the later of (i) the end of the Initial Term or (ii) one (1) year from the
date of the Change in Control, and (b) if Executive provides notice of
resignation for Good Reason (as defined in Section 2(p) below) prior to the
expiration of the Term, and if the Executive terminates his employment for such
Good Reason, then the Term of this Agreement will be extended to the date that
is one day following the Termination Date (as defined in Section 2(v) below).
The expiration of the Agreement due to the Company’s notice of non-renewal shall
not be considered a termination of Executive by the Company for other than Cause
(as defined in Section 2(f) below). Rather, if the Initial Term or any
subsequent one-year Term expires as a result of a notice of non-renewal by
either party, and if Executive remains employed with the Company thereafter,
then Executive will be an at-will employee of the Company during the period that
Executive remains employed with the Company.

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to them:

(a) “Affiliate” shall mean, with respect to ValueVision, any partnership,
corporation, limited liability company, joint stock company, unincorporated
organization or association, trust, joint venture, or other organization that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with, ValueVision within the meaning of Code
Section 414(b) or (c); provided that, in applying such provisions, the phrase
“at least 50 percent” shall be used in place of “at least 80 percent” each place
it appears therein.



--------------------------------------------------------------------------------

(b) “Accrued Benefits” shall mean the following amounts, payable as described
herein: (i) all Base Salary that has accrued but is unpaid as of the Termination
Date; (ii) reimbursement of Executive for his reasonable and necessary expenses,
which have been approved in accordance with Company policy and which were
incurred by Executive on behalf of the Company as of the Termination Date;
(iii) any and all other cash earned by Executive through the Termination Date
and deferred at the election of Executive pursuant to any deferred compensation
plan then in effect; and (iv) all other payments and benefits to which Executive
(or in the event of Executive’s death, Executive’s surviving spouse or other
beneficiaries) is entitled on the Termination Date under the terms of any
benefit plan of the Company, excluding severance payments under any Company
severance policy, practice or agreement in effect on the Termination Date.
Payment of Accrued Benefits shall be made promptly in accordance with the
Company’s prevailing practice with respect to clauses (i) and (ii) or, with
respect to clauses (iii) and (iv), pursuant to the terms of the benefit plan or
practice establishing such benefits, and any applicable law (but in each
instance no less favorable than that applied to the most senior executive
officers of the Company).

(c) “Base Salary” shall mean Executive’s annual base salary with the Company as
in effect from time to time.

(d) “Board” shall mean the board of directors of ValueVision or a committee of
such Board authorized to act on its behalf in certain circumstances, including
the Human Resources and Compensation Committee of the Board.

(e) “Business Partner” shall mean an individual or entity to whom the Company
sold a service or product (such as advertising services) via or upon one of its
sales platforms during the twenty-four (24) month period immediately preceding
the Executive’s Termination Date, and (i) about whom Executive, as a result of
his employment, had access to (and actually accessed or knew about) information
or goodwill that would assist in solicitation of such Business Partner, or
(ii) with whom Executive personally dealt on behalf of the Company in the twelve
(12) months immediately preceding the Executive’s Termination Date and that
Executive was introduced to or otherwise had business contact with as a result
of his employment with the Company.

(f) “Cause” shall mean any of the following, as determined by the Company in its
reasonable judgment, exercised in good faith: (i) Executive’s conviction of, or
plea of guilty or nolo contendere to, a crime, the circumstances of which are
substantially related to Executive’s duties or responsibilities; (ii) theft,
conversion, embezzlement or misappropriation by Executive of funds or other
assets of the Company or any other act of fraud or dishonesty with respect to
the Company; (iii) Executive’s willful misconduct, including intentional,
grossly negligent, or unlawful misconduct by Executive that causes harm or
embarrassment to the Company or exposes the Company to a risk of harm;
(iv) Executive’s violation of the Company’s policies on non-discrimination
and/or

 

2



--------------------------------------------------------------------------------

harassment; (v) the failure by Executive to materially comply with any other
material Company policy generally applicable to Company employees (that are
provided or made available to Executive); or (vi) Executive’s willful or
intentional breach of any provision of this Agreement (including but not limited
to Section 7) that results in a risk of harm to the Company; provided that prior
to a termination due to Executive’s acts or omissions described in clauses
(v) or (vi) herein, the Company shall have provided Executive with a written
notice setting forth in reasonable detail the acts or omissions constituting
Cause, and Executive shall have failed to cure such acts or omissions within
thirty (30) days of his receipt of the written notice. If the alleged conduct or
act constituting Cause is not curable, then Executive’s employment will
terminate on the date specified in the written notice of termination (which may
be immediate). If the alleged conduct or act constituting Cause is curable but
Executive does not timely cure such conduct or act, then Executive’s employment
will terminate on the date immediately following the end of the cure period.

(g) “Change in Control” shall mean a “Change in Control” as defined in the
ValueVision Media, Inc. 2011 Equity Incentive Plan, as amended and in effect
from time to time, or any successor incentive plan thereto.

(h) “COBRA” shall mean the provisions of Code Section 4980B.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.

(j) “Company Vendor” shall mean those vendors, suppliers or product developers
who did business at any time with the Company within the twenty-four (24) months
preceding Executive’s Termination Date and (i) about whom Executive, as a result
of his employment, had access to (and actually accessed or knew about)
information or goodwill that would assist in solicitation of such Company
Vendor, or (ii) with whom Executive personally dealt on behalf of the Company in
the twelve (12) months immediately preceding the Termination Date and that
Executive was introduced to or otherwise had business contact with as a result
of his employment with the Company. “Company Vendor” shall also include an
individual or business to whom a pitch to solicit or secure business or product
for sale was prepared (even if not yet made) within the 12-month period
preceding the Termination Date, and with which Executive had involvement in the
preparation of, or had exposure to information developed for, the specific
pitch; provided, a general mailing or an incidental contact shall not be deemed
a pitch.

(k) “Competitive Services” shall mean services of the type that the Company
provided or offered to its Customers, Business Partners, or Company Vendors at
any time during the twelve (12) months immediately preceding the Termination
Date. “Competitive Services” also includes those services that the Company,
within the six-month period prior to the Termination Date, was in the process of
developing, had discussed as a possible development or which it was actively
engaged in research and

 

3



--------------------------------------------------------------------------------

development to offer to a customer, anticipated customer, Company Vendor or
anticipated Company Vendor at the time of Termination Date. “Competitive
Services” does not include any service that the Company no longer provides, and
does not intend to provide in the 12-month period following the Termination
Date.

(l) “Competitive Products” shall mean products (e.g., sales platforms) that
serve the same function as, or that could be used to replace, products the
Company provided to, offered to, or was in the process of developing or having
developed for a present, former, or future possible customer at any time during
the twelve (12) months immediately preceding the Termination Date.

(m) “Customer” shall mean an individual or entity whom purchased a Competitive
Product or Competitive Service via one of the Company’s sales platforms during
the twelve (12) month period prior to the Termination Date.

(n) “Direct Competitor” shall mean a person or entity that sells Competitive
Products or Competitive Services in a manner substantially similar to the
Company via a sales platform that is substantially similar to the Company’s
sales platform (i.e., primarily engaged in the home shopping business). A Direct
Competitor includes an infomercial business having as a primary focus the
marketing to consumers of Competitive Products or Competitive Services through
television programming or via the internet (web sites). Examples of Direct
Competitors as of the Effective Date include, but are not limited to: HSN, Inc.,
QVC, Inc., Jewelry Television Network and their subsidiaries.

(o) “Disability” shall mean, subject to applicable law, that a medically
determinable physical or mental impairment of Executive renders Executive unable
to perform the essential functions of his position with the Company, either with
or without a reasonable accommodation in substantially the manner and to the
extent required hereunder prior to the commencement of such disability, and
Executive shall be unable to return to such duties at the end of the short-term
disability period provided under the Company’s short-term disability plan
applicable to other senior executive officers of the Company (or such longer
period as the Company may grant in its sole discretion or as otherwise required
by law).

(p) “Good Reason” shall mean the occurrence of any of the following events while
this Agreement is in effect, without the Executive’s written consent:

(i) A relocation of Executive’s principal place of employment to a location more
than fifty (50) miles from Executive’s current office location (other than a
relocation of Executive’s principal place of employment from Eden Prairie,
Minnesota to the New York Metropolitan Area) unless such new location is no
further from the Executive’s then-current residence than the immediately prior
location;

(ii) Any reduction in Executive’s Base Salary or Annual Bonus opportunity
described in Section 3(c)(i) (excluding long-term performance or equity awards
described in Section 3(c)(ii)), unless part of an across-the-board

 

4



--------------------------------------------------------------------------------

reduction applicable on a similar basis to all other senior executive officers
of ValueVision and, in that event, provided that such reduction does not exceed
five (5%) of Executive’s total cash compensation opportunity (Base Salary and
Annual Bonus);

(iii) Any failure to pay Executive amounts due under this Agreement; or

(iv) Any material reduction in Executive’s duties, responsibilities or
authority, or any change in Executive’s title;

provided that such event shall constitute Good Reason only if: (A) Executive
continues to perform his job duties as set forth in this Agreement and continues
to comply with all of the covenants set forth herein (including the terms of
Section 7 hereof) and any other non-compete, confidentiality, invention or other
written agreements otherwise applicable to him; (B) Executive provides
ValueVision written notice of resignation, specifying in reasonable detail the
event constituting Good Reason, within sixty (60) days after the initial
existence of such event; and (C) ValueVision fails to cure (if curable) the Good
Reason event within thirty (30) days following receipt of such notice. If
ValueVision timely cures the Good Reason event, then Executive’s notice of
resignation shall be automatically rescinded. If ValueVision does not timely
cure the Good Reason event, then the Termination Date shall be the date
immediately following the end of the Company’s cure period.

(q) “Protected Information” shall mean Company information not generally known
to, and not readily ascertainable through proper means by, the Company’s
competitors on matters such as: Company Vendor or Business Partner lists or
information; the compensation of the Company’s other employees or agents;
nonpublic financial information; marketing, business and strategic plans;
business methods; investment strategies and plans; patent applications; sales
and marketing plans; future market and product plans; Company (not individual)
know-how; trade secrets; Company research and development, techniques,
processes, product development, work processes or methodologies; analytical
analyses, product analyses, inventions, formulaic work, formulas, formulaic
techniques, analytical methodology, efficacy data and testing data; technology,
drawings, engineering, code, code writing, software (and hardware) development
and platform development; and other information of a technical or economic
nature relating to the Company’s business. Protected Information includes
negative know-how, which is information about what the Company tried that did
not work, if that information is not generally known or easily ascertainable by
the Company’s competitors and would give them an advantage in knowing what not
to do. Information, data, and materials received by the Company from others in
confidence (or subject to nondisclosure or similar covenants) shall also be
deemed to be and shall be Protected Information.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Protected Information shall not include
information that (i) was in the public domain, being publicly and openly known
through lawful and proper means, (ii) was independently developed or acquired by
Executive without reliance in any way on other Protected Information of the
Company or any Company Vendor or Business Partner, (iii) was approved by the
Company for use and disclosure by Executive without restriction, (iv) is
required to be disclosed pursuant to any applicable law or court order; provided
that, in the case of this clause (iv), Executive notifies ValueVision of the
requirement to disclose such information as soon as possible after Executive
becomes aware of the requirement to disclose.

(r) “Separation Agreement” shall mean the form of Separation Agreement which is
substantially similar to that used for departing executives who receive
severance, subject to modifications to reflect the terms of this Agreement.

(s) “Separation from Service” shall mean Executive’s separation from service
(within the meaning of Code Section 409A) from ValueVision and its Affiliates.

(t) “Severance Benefits” shall mean the payments and benefits described in
Section 5 hereof.

(u) “Severance Payment” shall mean 1.5 times the sum of (i) Executive’s then
applicable Base Salary, plus (ii) the average of the annual cash incentive plan
payments made to Executive (prior to reduction for taxes or deferrals) in the
three fiscal years immediately preceding the fiscal year in which the
Termination Date occurs (or such fewer number of immediately preceding fiscal
years for which Executive has been employed by the Company) (the “Average Annual
Bonus Amount”); provided that if the Termination Date occurs on or within the
one year period following a Change in Control, then the 1.5 multiplier shall be
replaced with two (2). For purposes of this definition, the Executive’s Base
Salary shall be the amount in effect immediately preceding the Termination Date;
provided that if a reduction in Executive’s Base Salary constituted a Good
Reason for the termination, then Base Salary shall be the amount in effect
immediately prior to such reduction.

(v) “Severance Period” shall mean the eighteen (18)-month period following the
Termination Date; provided that if the Termination Date occurs on or within the
one year period following a Change in Control, then the Severance Period shall
mean the twenty-four (24)-month period following the Termination Date.

(w) “Termination Date” shall mean the date of Executive’s termination of
employment from the Company, as further described in Section 4.

3. Employment of Executive

(a) Position.

(i) Executive shall serve as the Chief Executive Officer of ValueVision,
accountable to the Board. In such position, Executive shall have such duties,
responsibilities and authority as is customarily associated with such position
and shall have such other duties, as may be reasonably assigned from time to
time by the Board, consistent with Executive’s position and the terms of this
Agreement. In addition, during the Term, the Executive shall be a member of the
Board, subject to the approval of the ValueVision shareholders.

 

6



--------------------------------------------------------------------------------

(ii) Executive shall devote substantially all of his business time and efforts
to the performance of his duties on behalf of the Company, and will not engage
in or be concerned with any other commercial duties or pursuits, either directly
or indirectly, without the prior written consent of the Board. Notwithstanding
the foregoing, nothing herein shall preclude Executive from (1) continuing to
engage in the outside, activities disclosed here: all production services
relating to the feature film projects currently entitled SHOE ADDICTS ANONYMOUS
and HERE LIES BRIDGET, and any transaction contemplated thereby (if left blank,
then there are no such activities for which approval has been provided);
(2) serving as an officer or a member of charitable, educational or civic
organizations; (3) engaging in charitable activities and community affairs; and
(4) managing Executive’s personal investments and affairs; provided, however,
that such service and activities do not, in the Company’s reasonable opinion,
interfere with the performance of his duties on behalf of the Company, create
any conflict of interest as it relates to the Company, and are not represented
in a manner that suggests the Company supports or endorses the services or
activities without the advance approval of the Company. Executive shall be
responsible for complying with all policies and operating procedures of the
Company applicable to all senior executives of the Company (that are provided or
made available to the Executive) in the performance of his duties on behalf of
the Company.

(iii) Executive’s principal place of employment shall be based in Eden Prairie,
Minnesota as of the Effective Date. At any time, the Board may determine that
the Executive’s principal place of employment shall be in the New York
Metropolitan Area, provided that the Company shall pay for all reasonable costs
and expenses incurred by Executive and his family to relocate to the New York
Metropolitan area consistent with such relocation assistance as is offered by
ValueVision at that time to its senior executives who are relocating. If the
Executive’s principal place of employment is in Minnesota, then Executive also
shall work in ValueVision’s New York City office as necessary. In addition,
Executive shall travel to such other places, including, without limitation, the
site of such facilities of the Company and its Affiliates as are established
from time to time, at such times as are advisable for the performance of
Executive’s duties and responsibilities under this Agreement.

(iv) Executive shall submit to the Company all business, commercial and
investment opportunities or offers presented to Executive or of which Executive
becomes aware which relate to the business of the Company (the “Company
Opportunities”). Unless approved by the Board, Executive shall not accept or
pursue, directly or indirectly, any Company Opportunities on Executive’s own
behalf.

 

7



--------------------------------------------------------------------------------

(b) Base Salary. Commencing on the Effective Date, ValueVision shall pay
Executive a Base Salary at an annual rate of $625,000, payable in regular
installments in accordance with the Company’s usual payroll practices. At least
once per year, the Board shall review Executive’s Base Salary for potential
increase based on market trends, performance, and such internal and other
considerations as the Board may deem relevant.

(c) Bonus and Equity Incentives.

(i) Beginning with the fiscal year following the Effective Date, and for each
fiscal year thereafter during the Term, Executive shall be eligible to
participate in such annual cash incentive plans and programs of ValueVision as
are generally provided to the senior executives of ValueVision pursuant to such
terms and conditions as the Board may prescribe from time to time; provided that
Executive shall be entitled to a payout of at least 100% of Base Salary (the
“Target Bonus”) if the target annual performance goal(s) established by the
Board is (are) achieved and at least 200% of the target payout amount if the
maximum annual performance goals(s) established by the Board is (are) achieved.

(ii) Beginning with the fiscal year following the Effective Date, and for each
fiscal year thereafter during the Term, Executive shall be eligible to
participate in such long-term cash and equity incentive plans and programs of
ValueVision as are generally provided to the senior executives of ValueVision,
as determined by the Board in its discretion.

(d) Executive Benefits. Executive shall be eligible to participate in the
Company’s employee benefit plans (in addition to the annual and/or long-term
incentive programs, which are addressed in subsection 3(c)) as in effect from
time to time on the same basis as those benefits are generally made available to
other similarly-situated senior executives of ValueVision.

(e) Business Expenses. The Company shall reimburse Executive for any reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder subject to and in accordance with Company policies.

(f) Additional Payments and Benefits. Executive shall be entitled to the amounts
and benefits set forth on Exhibit A, subject to the terms and conditions
thereof.

(g) Withholding. All payments under this Agreement shall be subject to payroll
taxes and other withholdings in accordance with the Company’s (or the applicable
employer of record’s) standard payroll practices and applicable law.

4. Termination of Employment.

(a) Date and Manner of Termination. Executive’s employment with the Company will
terminate during the Term, and this Agreement will terminate on the date of such
termination, as follows:

(i) Executive’s employment will terminate on the date of Executive’s death.

 

8



--------------------------------------------------------------------------------

(ii) If Executive is subject to a Disability, and if within thirty (30) days
after ValueVision notifies Executive in writing that it intends to terminate
Executive’s employment, Executive shall not have returned to the performance of
Executive’s essential functions (either with or without a reasonable
accommodation), ValueVision may terminate Executive’s employment, effective
immediately following the end of such thirty-day period.

(iii) ValueVision may terminate Executive’s employment with or without Cause
(other than as a result of Disability which is governed by subsection 4(a)(ii)).
If the termination is without Cause, then Executive’s employment will terminate
on the date set forth in ValueVision’s written notice of termination to
Executive (which may be immediate). If the termination is for Cause, then
Executive’s employment will terminate in accordance with Section 2(f). Unless
otherwise directed by ValueVision, from and after the date of the written notice
of proposed termination (subject to all applicable cure periods), Executive
shall be relieved of his duties and responsibilities and shall be considered to
be on a paid leave of absence pending any final action by ValueVision confirming
such proposed termination, provided that during such notice period Executive
shall remain a full-time employee of the Company, and shall continue to receive
his then current Base Salary and all other benefits as provided in this
Agreement.

(iv) Executive may terminate his employment with or without Good Reason. If the
termination is without Good Reason, then Executive must provide at least thirty
(30) but no more than ninety (90) days advance written notice to ValueVision;
provided that the Company may immediately relieve Executive of all duties and
responsibilities upon receipt of such notice, and choose to terminate
Executive’s employment without further notice or delay, which termination shall
not constitute a termination without Cause. If the termination is for Good
Reason, then Executive’s employment will terminate in accordance with
Section 2(p).

(b) Relinquishment of Positions Upon Termination. Upon termination of employment
for any reason, Executive shall resign all officerships, directorships or other
positions that he then holds with the Company or any of its Affiliates.

 

9



--------------------------------------------------------------------------------

5. Payments upon Termination.

(a) Entitlement to Accrued Benefits and Equity Awards. Upon termination of
Executive’s employment for any reason, whether by the Company or by Executive,
the Company shall pay or provide Executive with the Accrued Benefits and all of
Executive’s outstanding equity awards shall be subject to the terms of the
applicable award agreement and plan.

(b) Entitlement to Severance. Subject to the other terms and conditions of this
Agreement, Executive shall be entitled to Severance Benefits in the following
circumstances:

(i) Executive’s employment is terminated by ValueVision without Cause, except in
the case of death or Disability; or

(ii) Executive terminates his employment with the Company for Good Reason.

If Executive dies after receiving a notice by ValueVision that Executive is
being terminated without Cause, or after providing notice of termination for
Good Reason, then Executive’s estate, heirs and beneficiaries (as the case may
be) shall be entitled to the Accrued Benefits and the Severance Benefits at the
same time such amounts would have been paid or benefits provided to Executive
had he lived.

(c) Requirement for Severance Benefits. As an additional prerequisite for
receipt of the Severance Benefits, Executive must (i) execute, deliver to
ValueVision, and not revoke (to the extent Executive is allowed to do so) a
Separation Agreement within twenty (20) calendar days (or such longer period as
is provided in the Separation Agreement) following the Executive’s receipt of
such Separation Agreement, which ValueVision must provide Executive within ten
(10) days following Executive’s Termination Date, and (ii) comply with all of
Executive’s covenants set forth in this Agreement.

(d) Severance Benefits; Timing and Form of Payment. Subject to the limitations
imposed by Section 6, if Executive is entitled to Severance Benefits, then:

(i) The Company shall pay Executive the Severance Payment in equal installments,
consistent with the Company’s normal payroll practices, over the Severance
Period (or, in the case of a termination of employment within one year following
a Change in Control, in a lump sum, provided such Change in Control meets the
requirements of Code Section 409A) following the date of his Separation from
Service; provided that any amounts that would be payable prior to the
effectiveness of the Separation Agreement shall be delayed until the Separation
Agreement becomes effective. Notwithstanding the foregoing, if, as of the date
of Executive’s Separation from Service (i) he is a “specified employee” as
determined under Code Section 409A, then any portion of the Severance Payment
that is subject to Code Section 409A and that would

 

10



--------------------------------------------------------------------------------

otherwise be payable within the first six (6) months following such Separation
from Service shall be delayed until the first regular payroll date of the
Company following the six (6) month anniversary of Executive’s Separation from
Service (or the date of his death, if earlier than that anniversary) or (ii) he
is not a “specified employee” as determined under Code Section 409A, then any
portion of the Severance Payment that is subject to Code Section 409A and that
would be otherwise payable within the first sixty (60) days after Executive’s
Separation from Service shall be paid sixty (60) days after Executive’s
Separation from Service (and not promptly following the effectiveness of the
Separation Agreement).

(ii) The Company shall pay, in a lump sum in the fiscal year following the
fiscal year of the Termination Date, an amount equal to the product of (A) the
annual cash incentive award to which Executive would have been entitled for the
fiscal year in which the Termination Date occurs based on actual performance for
such fiscal year had Executive’s employment not terminated, multiplied by (B) a
fraction, the numerator of which is the number of days that have elapsed during
the annual performance period through the Termination Date and the denominator
of which is 365. Notwithstanding the foregoing, if all or any portion of such
annual bonus payment was paid upon a Change in Control, then the amount due
under this clause 5(d)(ii) shall be reduced by the amount of such payment.

(iii) The Company shall continue to provide to Executive and his dependents (as
applicable) during the Severance Period, group health, dental and life insurance
benefits to the extent that such benefits were in effect for Executive and his
family as of the Termination Date, subject to Executive’s timely election of
group health and/or dental continuation coverage pursuant to COBRA or similar
state laws. The Company shall be responsible for payment of all premiums
necessary to maintain these benefits during the Severance Period. Benefit
continuation under this Section 5(d)(iii) shall be concurrent with any coverage
under the Company’s plans pursuant to COBRA or similar state laws. Such benefits
shall be terminated prior to the expiration of the Severance Period to the
extent Executive has obtained new employment and is covered by benefits which in
the aggregate are comparable to such continued benefits. Executive shall
promptly notify the Company when he becomes employed after the Termination Date
and shall provide such reasonable cooperation as the Company requests with
respect to determining whether Executive is covered by comparable benefits with
such new employer. If the health or dental benefits are fully insured, and the
provision of such benefits under this clause 5(d)(iii) would subject the Company
or its benefits arrangements to a penalty or adverse tax treatment, then the
Company shall provide a cash payment to Executive in an amount reasonably
determined by the Company to be equivalent to the COBRA premiums for such
benefits. If the health or dental benefits are self-insured, and the provision
of such benefits under this clause 5(d)(iii) is considered discriminatory under
Code Section 105(h), then to the extent required by the Code, Executive
acknowledges that the value of the premiums paid by the Company hereunder shall
be considered taxable wages to Executive, and the

 

11



--------------------------------------------------------------------------------

Company shall be permitted to withhold applicable taxes with respect to such
wages from other amounts owed to Executive, or require Executive to make
satisfactory arrangements with the Company for the payment of such withholding
taxes.

(iv) With respect to any long-term incentive awards (whether cash or equity)
(A) if the award is subject to time-based vesting only, then upon the
Termination Date, Executive shall become vested in a pro-rata portion (based on
Executive’s length of employment during the applicable vesting period) of such
award, and (B) if the award is subject to performance vesting, then following
the completion of the applicable performance period, Executive will receive a
pro-rata portion of such award (based on Executive’s length of employment during
the applicable performance period), to the extent the performance goals are
otherwise achieved for the performance period.

6. Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
the Company (in the aggregate “Total Payments”), would constitute an “excess
parachute payment,” then the Total Payments to be made to Executive shall be
reduced such that the value of the aggregate Total Payments that Executive is
entitled to receive shall be One Dollar ($1) less than the maximum amount which
Executive may receive without becoming subject to the tax imposed by Code
Section 4999 or which the Company may pay without loss of deduction under Code
Section 280G(a); provided that the foregoing reduction in the amount of Total
Payments shall not apply if the After-Tax Value to Executive of the Total
Payments prior to reduction in accordance herewith is greater than the After-Tax
Value to Executive if Total Payments are reduced in accordance herewith. For
purposes of this Agreement, the terms “excess parachute payment” and “parachute
payments” shall have the meanings assigned to them in Code Section 280G, and
such “parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Code
Section 1274(b)(2). Within twenty (20) business days following delivery of the
notice of termination or notice by ValueVision to Executive of its belief that
there is a payment or benefit due Executive that will result in an excess
parachute payment as defined in Code Section 280G, Executive and ValueVision, at
ValueVision’s expense, shall obtain the opinion (which need not be unqualified)
of nationally recognized tax counsel selected by ValueVision, which opinion sets
forth: (A) the amount of the Base Period Income, (B) the amount and present
value of Total Payments, (C) the amount and present value of any excess
parachute payments without regard to the limitations of this Section 6, (D) the
After-Tax Value of the Total Payments if the reduction in Total Payments
contemplated under this Section 6 did not apply, and (E) the After-Tax Value of
the Total Payments taking into account the reduction in Total Payments
contemplated under this Section 6. As used in this Section 6, the term “Base
Period Income” means an amount equal to Executive’s “annualized includible
compensation for the base period” as defined in Code Section 280G(d)(1). For
purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by ValueVision’s independent auditors in
accordance with the principles of Code Sections 280G(d)(3) and (4), which
determination shall be evidenced in a certificate of such auditors addressed to
ValueVision and Executive. For purposes of determining the After-Tax Value of
Total Payments, Executive shall be deemed to pay federal

 

12



--------------------------------------------------------------------------------

income taxes and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Severance Payment is
to be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of Executive’s domicile for income tax
purposes on the date the Severance Payment is to be made, net of the maximum
reduction in federal income taxes that may be obtained from deduction of such
state and local taxes. Such opinion shall be dated as of the Termination Date
and addressed to ValueVision and Executive and shall be binding upon ValueVision
and Executive. If such opinion determines that there would be an excess
parachute payment and that the After-Tax Value of the Total Payments taking into
account the reduction contemplated under this Section is greater than the
After-Tax Value of the Total Payments if the reduction in Total Payments
contemplated under this Section did not apply, then the Severance Payment
hereunder or any other payment determined by such counsel to be includible in
Total Payments shall be reduced or eliminated as specified by Executive in
writing delivered to ValueVision within five business days of Executive’s
receipt of such opinion or, if Executive fails to so notify ValueVision, then as
ValueVision shall reasonably determine, so that under the bases of calculations
set forth in such opinion there will be no excess parachute payment. If such
legal counsel so requests in connection with the opinion required by this
Section, Executive and ValueVision shall obtain, at ValueVision’s expense, and
the legal counsel may rely on in providing the opinion, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by Executive. If the provisions of Code
Sections 280G and 4999 are repealed without succession, then this Section 6
shall be of no further force or effect.

7. Covenants by Executive.

(a) Ownership Rights. In the course of his employment with the Company,
Executive may be creating, designing, drafting, developing, or adding to the
Company’s trade secrets, inventions, or copyrights. Executive shall promptly
communicate all such work product to the Company.

(i) Inventions. Any design, improvement, discovery, computer program, software
development, know how, product or service idea, whether or not patentable or
subject to copyright protection, developed by Executive during his period of
employment with the Company shall be considered a “Company Invention” that
belongs to the Company if it: (a) involved the use of working time; (b) involved
the use of Company equipment, supplies, facilities, or trade secrets; (c) at the
time conceived or first reduced to practice, related to the Company’s current or
planned business activities; or (d) resulted from work performed for the Company
(collectively, “Company Inventions”). Executive assigns and agrees to assign to
the Company, and the Company accepts and agrees to accept, Executive’s entire
right, title, and interest in all Company Inventions (as just defined), and any
patent rights arising therefrom.

(ii) Copyrights. Any material written, created, designed, discovered, or drafted
by Executive for the Company or connected to Executive’s employment with the
Company shall be considered a work for hire and the property of the Company.
With respect to all intellectual property that is first created and prepared by
Executive that is not covered by the definition of a “work

 

13



--------------------------------------------------------------------------------

made for hire” under 17 U.S.C. § 101 of the U.S. Copyright Act of 1976, such
that Executive would be regarded as the copyright author and owner, Executive
hereby assigns and agrees to assign to the Company, and the Company accepts and
agrees to accept, Executive’s entire right, title, and interest in and to such
works, including all copyrights therein.

(iii) Trade Secrets. Any trade secret (as defined by law) developed by Executive
during his period of employment with the Company shall belong to the Company if
it: (a) involved the use of working time; (b) involved the use of Company
equipment, supplies, facilities, trade secrets or Protected Information; (c) at
the time conceived or first reduced to practice, substantially related to the
Company’s current or planned business activities made known to Executive; or
(d) resulted from work performed for the Company. Executive assigns and agrees
to assign to the Company all rights in all Company Trade Secrets (as just
described) and any patent rights arising therefrom.

(iv) Cooperation. When requested by the Company, during or after employment,
Executive will use commercially reasonable efforts to support and cooperate with
the Company in pursuing any patent, copyright, or trade secret protection in the
United States and foreign countries for any Company Invention or work for hire.
Executive will sign such assignments or other documents considered necessary by
the Company to convey ownership and exclusive rights, including patent rights,
to the Company. The costs of obtaining and defending patent and copyright rights
shall be paid by the Company, and the Company shall pay reasonable compensation
to Executive for his services under this Section 7(a)(iv) if Executive is not
then employed by the Company.

(v) Prior Inventions. Executive has described here all inventions, original
works of authorship, developments and improvements which were made by Executive
or his affiliates prior to employment with the Company, which belong to
Executive or such affiliates, and which are not assigned to the Company
hereunder (collectively referred to as “Prior Inventions”): all property and
assets (both tangible and intangible) of Dollars Per Minute Inc. If no items or
matters are described, Executive represents and warrants that there are no such
Prior Inventions. If, in the course of employment with the Company, Executive
incorporates any Prior Inventions into any work for hire, Company Invention, or
Company trade secret, Executive grants the Company an irrevocable, worldwide,
fully paid-up, royalty-free, non-exclusive license, with the right to sublicense
through multiple tiers, to make, use, sell, improve, reproduce, distribute,
perform, display, transmit, manipulate in any manner, create derivative works
based upon, and otherwise exploit or utilize in any manner the Prior Invention
so incorporated.

(vi) Notice of Limits to Assignment. The provisions of this Section 7(a) do not
apply to (x) any work product that Executive developed on his own time without
using Company equipment, supplies, facilities, trade secrets or Protected
Information, unless the work product (1) relates to the Company’s business or
demonstrably anticipated business, (2) relates to the Company’s actual or
demonstrably anticipated research or development, or (3) results from any work
performed by Executive for the Company and (y) Dollars Per Minute Inc. and all
of its property and assets (both tangible and intangible).

 

14



--------------------------------------------------------------------------------

(b) Confidentiality.

(i) Necessity. In the course of his employment with the Company, Executive may
be making use of, acquiring, or adding to the Company’s confidential
information, trade secrets, and Protected Information. In addition, Executive’s
work for the Company requires Executive be provided access to valuable
confidential information, trade secrets, and Protected Information. The
confidential information, trade secrets, and Protected Information to which
Executive will have access is valuable to the Company and/or its Business
Partners and Company Vendors and each party takes steps to maintain the secrecy
and confidential nature of these matters, including the regular use of computer
passwords, locks and other security measures, and requires employees with access
to this information to execute agreements with restrictive covenants and
confidentiality obligations where possible. Executive acknowledges that the
Company will not provide Executive (on a going forward basis) with access to the
valuable confidential information, trade secrets, or Protected Information
unless Executive executes this Agreement.

(ii) Promises. Executive makes the following promises regarding Protected
Information.

a) Promise To Protect. Executive promises to use commercially reasonable efforts
to protect and maintain the confidentiality of Protected Information while
employed by the Company. Executive will follow all Company policies and
procedures made known to Executive for the protection and security of this
information. Executive will also promptly report to the Board any potential or
actual security breach or loss.

b) Promise to Return. Executive agrees to return (and not retain) any and all
materials reflecting Protected Information that he may possess (including all
Company-owned equipment) immediately upon termination of employment.

c) Promise Not To Use Or Disclose. Executive agrees to not use or disclose,
except as necessary for the performance of his services on behalf of the Company
or as required by law or legal process, any Protected Information where such use
or disclosure would be detrimental to the interests of the Company. This promise
applies only for so long as such Protected Information remains confidential and
not generally known to, and not readily ascertainable through proper means by,
the Company’s competitors.

 

15



--------------------------------------------------------------------------------

(iii) Required Disclosures. If Executive is requested or required to provide
Protected Information in any legal proceeding or governmental investigation,
Executive will promptly notify the Company of the request so that the Company
may either seek an appropriate protective order or waive Executive’s obligations
under this Agreement.

(c) Restrictive Covenants. Executive understands and agrees that the Company has
legitimate interests in protecting its goodwill, its relationships with Company
Vendors and Business Partners, and in maintaining its confidential information,
trade secrets and Protected Information, and hereby agrees that the following
restrictions are appropriate to protect such interests and are narrowly
construed to meet such goals.

(i) Non-Solicitation. Executive acknowledges that the relationships and goodwill
that Executive develops with Company Vendors and Business Partners as a result
of his employment belong to the Company and that using such relationships and
goodwill against the interests of the Company would be unfair. Executive further
acknowledges that because those relationships and goodwill are based on personal
trust, the Company will need an opportunity, free from interference by
Executive, to secure the relationships and goodwill for itself after Executive’s
employment ends. Executive therefore agrees that while employed by the Company
and for a period of two (2) years after Executive’s employment with the Company
ends, for whatever reason, Executive will not, and will not assist anyone else
to, (1) solicit or encourage any Company Vendor or Business Partner to terminate
or diminish its relationship with the Company; or (2) seek to persuade any
Company Vendor or Business Partner to conduct with anyone other than the Company
any business or activity relating to Competitive Services or Products that such
Company Vendor or Business Partner conducts or could conduct with the Company.

(ii) Non-Competition. Executive agrees that while employed by the Company and
for a period of eighteen (18) months after Executive’s employment with the
Company ends for any reason, Executive will not, for himself, or on behalf of
any other person or entity, directly or indirectly, provide services to a Direct
Competitor in a role where Executive’s knowledge of Protected Information is
likely to affect Executive’s decisions or actions for the Direct Competitor, to
the detriment of the Company.

(d) Reasonable Restrictions. Executive agrees that the terms and conditions in
Sections 7(a) through 7(c) are reasonable and necessary for the protection of
the Company’s business and to prevent damage or loss to the Company as the
result of action taken by Executive. Executive acknowledges that he could
continue to actively pursue his career and earn sufficient compensation without
breaching any of the restrictions contained in these Sections.

(e) Equitable Relief. Executive agrees that damages would be an inadequate
remedy for the Company in the event of breach or threatened breach of
Executive’s obligations under this Section 7, and thus, in any such event, the
Company may, either

 

16



--------------------------------------------------------------------------------

with or without pursuing any potential damage remedies, immediately obtain and
enforce an injunction prohibiting Executive from violating the promises in this
Section. Executive understands that this provision regarding the issuance of an
injunction does not limit any remedies at law or equity otherwise available to
the Company.

(f) Trade Secrets. Nothing in this Agreement diminishes or limits any protection
granted by law to trade secrets or relieves Executive of any duty not to
disclose, use, or misappropriate any information that is a trade secret, for as
long as such information remains a trade secret.

(g) Non-Interference. Executive agrees that during his employment with the
Company, and for a period of one (1) year from the voluntary or involuntary
termination of employment with the Company for any reason whatsoever, Executive
shall not, either personally or in conjunction with others either (i) solicit,
interfere with, or endeavor to cause any employee of the Company to leave such
employment or (ii) otherwise induce or attempt to induce any such employee to
terminate employment with the Company. Nothing in this Section 7(g) is meant to
prohibit an employee of the Company that is not a party to this Agreement from
becoming employed by another organization or person.

(h) Notice. Executive agrees that he will give notice of this Agreement and
Executive’s obligations to comply with its terms to any person or organization
that Executive may become associated with during the first two years after the
termination of his employment with the Company. Executive further agrees that
the Company may, if it desires, send a copy of, or otherwise make the provisions
in Section 7 hereof known to any such person, firm or entity during that time.

(i) Non-Disparagement. The Company shall instruct its Board members and officers
not to, and Executive agrees not to, make any derogatory or negative public
statement about, or take any action or make any statement which may adversely
affect or disparage, the other or any of their respective Affiliates, or any of
their respective owners, stockholders, officers, directors or employees or any
of their respective products, services, businesses, reputations or goodwill;
provided that nothing herein shall prevent the Company (including its Board
members and officers) or Executive from responding or answering truthfully if
required to by applicable law or compelled by process of law.

(j) Return of Company Property. Upon termination of Executive’s employment,
Executive shall promptly return to the Company: (i) all documents, records,
procedures, books, notebooks, and any other documentation in any form
whatsoever, including but not limited to written, audio, video or electronic,
containing any information pertaining to the Company which includes Protected
Information, including any and all copies of such documentation then in
Executive’s possession or control regardless of whether such documentation was
prepared or compiled by Executive, Company, other employees of the Company,
representatives, agents, or independent contractors, and (ii) all equipment or
tangible personal property entrusted to Executive by the Company. Executive
acknowledges that all such documentation, copies of such documentation,
equipment, and tangible personal property are and shall at all times remain the
sole and exclusive property of the Company.

 

17



--------------------------------------------------------------------------------

(k) No Conflicts. Executive hereby represents and warrants that Executive’s
signing of this Agreement and the performance of Executive’s obligations under
it will not breach or be in conflict with any other agreement to which Executive
is a party or is bound and that Executive is not now subject to any covenants
against competition or similar covenants or any court order that could affect
the performance of Executive’s obligations under this Agreement. Further,
Executive hereby represents and warrants that: (i) Executive will not bring any
confidential information of any former employer, nor any proprietary work
product created as part of Executive’s duties with Executive’s former employer;
(b) Executive will not use or disclose any former employer’s confidential
information or proprietary work product in the performance of Executive’s duties
with the Company; and (c) Executive is not currently, nor will he take or be in
a position, that breaches the Company’s ethics policies as in effect from time
to time.

8. Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing, by email or when deposited in the United States mail, postage prepaid,
addressed to Executive at the address (or email address) last appearing in
ValueVision’s personnel records and to the Company at its headquarters with
attention (or an email) to the General Counsel of ValueVision. Either party may
change its address by written notice in accordance with this paragraph.

9. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
and to provide the benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company. However, Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise.

10. Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. If ValueVision sells, assigns or transfers all or
substantially all of its business and assets to any person or entity, then
ValueVision shall assign all of its right, title and interest in this Agreement
as of the date of such event to such person or entity, and ValueVision shall
cause such person or entity, by written agreement, to expressly assume and agree
to perform from and after the date of such assignment all of the terms,
conditions and provisions imposed by this Agreement upon the Company. In case of
such assignment by ValueVision and assumption and agreement by such person or
entity, as used in this Agreement, “ValueVision” shall thereafter mean the
person which executes and delivers the agreement provided for in this Section 10
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law, and this Agreement shall inure to the benefit of,
and be enforceable by, such person or entity. Except as provided in this
Section 10, this Agreement shall not be assignable by ValueVision or Executive.
This Agreement shall not be terminated by the voluntary or involuntary
dissolution of ValueVision.

11. Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Minnesota
without resort to Minnesota’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts located in Hennepin County, Minnesota and specifically waives any
and all objections to such jurisdiction and venue.

 

18



--------------------------------------------------------------------------------

12. Captions and Paragraph Headings. Captions and section or paragraph headings
used herein are for convenience only and are not a part of this Agreement and
will not be used in construing it.

13. Divisibility of Agreement or Modification By Court. To the extent permitted
by law, the invalidity of any provision of this Agreement will not and shall not
be deemed to affect the validity of any other provision. In the event that any
provision of this Agreement is held to be invalid, it shall be, to the further
extent permitted by law, modified to the extent necessary to be interpreted in a
manner most consistent with the present terms of the provision, to give effect
to the provision. Finally, in the event that any provision of this Agreement is
held to be invalid and not capable of modification by a court, then it shall be
considered expunged, and the parties agree that the remaining provisions shall
be deemed to be in full force and effect as if they had been executed by both
parties subsequent to the expungement of the invalid provision.

14. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

15. Survival. The termination or expiration of this Agreement will not affect
the rights or obligations of the parties hereunder arising out of, or relating
to, circumstances occurring prior to the termination or expiration of this
Agreement, which rights and obligations will survive the termination or
expiration of this Agreement. In addition, the following provisions shall
survive the termination or expiration of this Agreement: Sections 5 and 6 (as
necessary for the payments and benefits due thereunder to be paid or provided),
and Sections 7, 8, 9, and 11 through 18.

16. Entire Agreement. This Agreement and the Exhibits attached hereto contain
the entire agreement of the parties with respect to the subject matter of this
Agreement except where other agreements are specifically noted, adopted, or
incorporated by reference. This Agreement and the Exhibits attached hereto
otherwise supersede any and all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of Executive by
Company, and all such agreements shall be void and of no effect. Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement will be valid or binding.

17. Modification or Amendment. This Agreement may not be modified or amended
except through a writing signed by hand by both an authorized representative of
ValueVision and Executive, except as required by a court with competent
jurisdiction in order to enforce this Agreement.

 

19



--------------------------------------------------------------------------------

18. Claims by Executive. Executive acknowledges and agrees that any claim or
cause of action by him against the Company shall not constitute a defense to the
enforcement of the restrictions and covenants set forth in this Agreement and
shall not be used to prohibit injunctive relief.

19. Directors and Officers Insurance. During the Term, the Company shall
maintain commercially reasonable directors and officers insurance. Any release
requirement set forth in the Separation Agreement shall not require Executive to
waive any right or claim for coverage under such insurance.

20. Execution of Agreement. This Agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
(1) party, but all such counterparts taken together shall constitute one and the
same instrument. Further, this Agreement may be signed and delivered by means of
facsimile or scanned pages via electronic mail, and such scanned or facsimile
signatures shall be treated in all manner and respects as an original signature
and shall be considered to have the same binding legal effect as if it were an
original signature, and no party may raise the use of facsimile or scanned
signatures as a defense to the formation of this Agreement.

21. Review by Counsel. Executive represents and warrants that this Agreement is
the result of full and otherwise fair and good faith bargaining over its terms
following a full and otherwise fair opportunity to have legal counsel for
Executive review this Agreement, propose modifications and changes, and to
verify that the terms and provisions of this Agreement are reasonable and
enforceable. Executive acknowledges that he has read and understands the
foregoing provisions and that such provisions are reasonable and enforceable.
This Agreement has been jointly drafted by both parties, and shall not be
interpreted as against one party as the drafter.

22. Section 409A. It is intended that this Agreement will comply with Code
Section 409A and any regulations and other published guidance of the IRS
thereunder, to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. With respect to any
reimbursement or in-kind benefit arrangements of the Company that constitutes
deferred compensation for purposes of Code Section 409A, the following
conditions shall be applicable (except as otherwise permitted by Code
Section 409A): (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other year (except that any health or dental plan may
impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement on the Effective Date.

 

EXECUTIVE

/s/ Mark C. Bozek

Mark C. Bozek VALUEVISION MEDIA, INC. By:  

/s/ Teresa Dery

Name:   Teresa Dery Title:   Senior Vice President and General Counsel

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

1. First Year Bonus. Upon the completion of the fiscal year ending January 31,
2015 (the “Initial Year”), ValueVision shall pay Executive an initial first year
bonus in an amount equal to $381,849 (the “Initial Year Bonus”), which
represents a guaranteed bonus determined by multiplying (A) a fraction, the
numerator of which is the number of days during the Initial Year from
Executive’s date of employment (which was June 23, 2014) and the denominator of
which is 365, and (B) 100% of Executive’s Base Salary. The Initial Year Bonus
shall be payable during the fiscal year following the Initial Year, consistent
with the timing of ValueVision’s payments under its annual cash incentive plan
applicable to other senior executives of ValueVision, provided Executive has
remained in employment through the date such bonus is paid.

 

2. Signing Bonus. ValueVision shall pay Executive a one-time cash payment of
$125,000 within ten (10) days following the Effective Date (the “Signing
Bonus”), provided that Executive shall be required to repay to ValueVision the
gross amount of such Signing Bonus if either Executive voluntarily terminates
his employment with ValueVision without Good Reason or is terminated by the
Company for Cause, in each case during the first twelve (12) months after the
Employment Commencement Date.

 

3. Initial Equity Grant. On the Effective Date, ValueVision shall make a
one-time equity award of performance restricted stock units (“Performance RSUs”)
to Executive under the ValueVision Media, Inc. 2011 Omnibus Incentive Plan (the
“Plan”) with a grant date fair value of $1,000,000, pursuant to the award
agreement attached hereto as Exhibit B.

 

4. Relocation Expenses. To assist Executive’s relocation to Eden Prairie,
Minnesota, ValueVision will provide Executive with a living expense allowance of
$2,500 per week plus an additional amount (the “Gross-Up”) such that, after
payment of taxes on the $2,500 and on the Gross-Up, Executive retains $2,500 per
week, until six (6) months following the Effective Date. Executive also shall be
eligible to participate in the executive relocation program maintained by
ValueVision. Executive shall be required to repay to ValueVision the gross
amount of relocation assistance received under this subsection if either
Executive voluntarily terminates his employment with ValueVision without Good
Reason or is terminated by the Company for Cause, in each case during the first
twelve (12) months after the Employment Commencement Date; provided that the
amount of such repayment shall be pro-rated to reflect any portion of such
twelve (12) months during which Executive is employed.

 

5. Negotiation Fees. Promptly following the Effective Date, ValueVision will
reimburse Executive for up to $20,000 in reasonable and documented legal
expenses and other costs associated with the negotiation of this Agreement.

 

22